DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 21 September 2021 and the request for continued examination filed on 21 September 2021. 
Claims 1, 10, and 19 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2021 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 

Amended claim 1 recites the non-original limitation: “map fields from the electronic transaction request from the first format to a standard format to generate and store a standard format electronic transaction request; generate a discount payment request report based on the standard format electronic transaction request to accompany an invoice to a manufacturer.” Applicant’s remarks identify [0042] and [0032] as support for the identified limitation. 
[0042] Based on the established discount amount that is established, the fields in the transaction request may be mapped from the NCPDP billing claim transactions to the corresponding standard formats required by the pharmaceutical manufacturer, such as the NCPDP manufacturer rebate standard as shown at block 46. A discount payment request report may be generated for the billing period as substantiating detail to accompany an invoice to the pharmaceutical manufacturer. The funds for the discount may be collected at block 48 from the pharmaceutical manufacturer to facilitate payment to the pharmacies that submitted the corresponding discount claims.

[0032] To facilitate example embodiments described herein, several levels of detailed reporting will be needed to support the process change. Pharmaceutical manufacturers may require claim-level detail reports from the entity responsible for tracking and/or facilitating the disbursement of these discount funds to the dispensing pharmacies to substantiate the payments. Pharmacies may require similar claim-level reporting in a standard electronic remittance file may format (e.g., EDI 835) to validate that the remittance of payments ties to the corresponding receivables entries in their accounts receivable system. A regulatory body may further require a level of reporting to substantiate the amount for rebates or discounts the pharmaceutical manufacturers are paying in order to ensure that any relevant regulations are adhered to.

	The disclosure at [0042] generally describes (1) mapping fields in a transaction request to a standard format, and (2) generating a “discount payment request report.” However, this disclosure does not indicate that the “discount payment request report” is based on the prior mapping. As such, the disclosure at [0042] does not appear to support the non-original limitation.  The disclosure at [0032] does not reference a “discount payment request report”. It does mention that manufacturers may require “claim-level detail reports”, while pharmacies may require “claim-level reporting in a standard electronic remittance file may format.” However, this does not appear to support generating a “discount payment 

	Amended claim 1 recites the non-original limitation: “automatically generate a message containing the standard format electronic transaction request.” Applicant’s remarks do not identify support for the identified limitation. A review of the specification has not produced any disclosures which appears to support the identified limitation. For example, note the disclosures at [0042] and [0049].
[0042] Based on the established discount amount that is established, the fields in the transaction request may be mapped from the NCPDP billing claim transactions to the corresponding standard formats required by the pharmaceutical manufacturer, such as the NCPDP manufacturer rebate standard as shown at block 46. A discount payment request report may be generated for the billing period as substantiating detail to accompany an invoice to the pharmaceutical manufacturer. The funds for the discount may be collected at block 48 from the pharmaceutical manufacturer to facilitate payment to the pharmacies that submitted the corresponding discount claims.

[0049] Application of the discount is validated at 146 according to rules established fort the electronic transaction request. A record of the application of the discount to the electronic transaction request is stored at 148. The fields from the electronic transaction request are mapped to a standard format at 150. A discount payment request report is generated at 152 to accompany an invoice to a manufacturer. Payment is received at 154 for the discount from the manufacturer. Payment of the discount is provided to the first party at 156.

These disclosure both describe the generation of a “discount payment request report”, but they do not describe any more general generated message, and they do not describe or support a general message containing “the standard format electronic transaction request”. As such, the disclosures at [0042] and [0049 do not appear to support the non-original limitation. The remainder of the original disclosure appears to similarly fail to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Therefore the claims are rejected for failing to comply with the written description requirement. Claims 10 and 19 are  The remainder of the original disclosure appears to similarly fail to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Therefore the claims are rejected for failing to comply with the written description requirement. Claims 10 and 19 are similarly rejected. 

	Amended claim 1 recites the non-original limitation: “transmit the standard format electronic transaction request to the manufacturer.” Applicant’s remarks do not identify support for the identified limitation. A review of the specification has not produced any disclosures which appears to support the identified limitation. For example, note the disclosures at [0042].
[0042] Based on the established discount amount that is established, the fields in the transaction request may be mapped from the NCPDP billing claim transactions to the corresponding standard formats required by the pharmaceutical manufacturer, such as the NCPDP manufacturer rebate standard as shown at block 46. A discount payment request report may be generated for the billing period as substantiating detail to accompany an invoice to the pharmaceutical manufacturer. The funds for the discount may be collected at block 48 from the pharmaceutical manufacturer to facilitate payment to the pharmacies that submitted the corresponding discount claims.

This disclosure does not expressly describe the transmission of any information to a manufacturer. However, it could reasonably be interpreted as supporting the provision of a “discount payment request report” being provided to the manufacturer as such a report is described as being generated “to accompany an involve to the pharmaceutical manufacture.” While based on the specific language of [0042], this inference is reasonable for the “discount payment request report”, it would not be reasonable for a generic message or for the “standard format electronic transaction request.” This disclosure does not expressly describe or implicitly suggest transmitting “the standard format electronic transaction request to the manufacture”. As such, the disclosure at [0042] does not appear to support the non-original limitation. The remainder of the original disclosure appears to similarly fail to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Therefore the claims are rejected for failing to comply with the written description requirement. Claims 10 and 19 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19, which is representative of claims 1 and 10, recites in part, a method for processing transaction request messages based upon an analysis of the message, the method comprising: analyzing and parsing the transaction request message for information associated with the transaction request wherein the information associated with the transaction request comprises medication information, a pharmacy identifier, and a prescription plan; identifying a discount applied to the transaction request based on the information associated with the transaction request; validating application of the discount to the transaction request based on rules established for the transaction request wherein the rules comprise rules excluding specific pharmacy providers and rules against duplicative discounts; storing a transaction record of the application of the discount to the transaction request in a first format; mapping fields from the transaction request from the first format to a standard format to generate and store a standard format transaction request; generating a discount payment request report based on the standard format transaction request to accompany an invoice to a manufacturer; automatically generate a message containing the standard format transaction request; transmit the standard format transaction request to the manufacturer; receiving payment for the discount from the manufacturer; and providing payment of the discount to the first party. These limitations describe a concept processing a discount associated with the transaction request message, which is plainly a commercial interaction. Therefore the claims describe a concept falling within the methods of organizing human activity grouping as described by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device comprising a communication interface; processing circuitry, and claim 10 recites the a non-transitory computer readable medium. These elements are recited at an extreme level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite that the transaction request message is electronic. This limitation reflects no improvement to technology, does not require the use of a particular machine, does not effect the transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving electronic messages. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional element of a generic computing device and electronic messages only generally links the abstract idea to a technological environment involving networked computing devices. As such, the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements, both individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, claims 1 and 10 recite an additional element interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of electronic messages. However, this additional element, both individually and in combination with the prior additional element, only generally link the abstract idea to a particular technological environment. However, per MPEP 2106, generally linking the use of a judicial exception to a particular technological has been found by the courts to not be enough to qualify as significantly more. Further, the courts have recognized receiving and transmitting data over a network to be a conventional computer function. As such, this additional element, both individually and in combination with the prior additional element, does not amount to significantly more. There are no further additional elements. As the additional elements, both individually and as a combination, do not amount to significantly more than the abstract idea, the claims are determined to be ineligible. 
Claims 2-9, 11-18, and 20 further describe the abstract idea, and set forth no other additional elements. These claims continue to recite abstract ideas, and the previously identified additional elements fail to integrate the further described abstract idea into a practical application. Further, the previously identified additional elements fail to amount to significantly more than the further described abstract idea. Thus as the dependent claims remain directed to an abstract idea, and as the additional elements of the claims do not amount to significantly more than the abstract idea, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers, JR. et al. (US 2005/0240473 A1) in view of Wiley, II (US 2019/0385722 A1) [hereafter referenced as Wiley] and Leonardi (US 2018/0012244 A1). 

Regarding Claim 1, 10, and 19: Ayers discloses a computing device configured to process electronic transaction request messages based upon an analysis of the message, the computing device comprising:
a communication interface configured to receive the electronic transaction request message from a first party for a product (In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]. Also: FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including … communication port 88. Communication port 88 represents a modem, high-speed Ethernet link, or other electronic connection to transmit and receive input/output (I/O) data with respect to other computer systems. See at least [0046]). 
processing circuitry (FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including a central processing unit or microprocessor 82. See at least [0046]) configured to:
analyze and parse the electronic transaction request message for information associated with the electronic transaction request wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier; identify a discount applied to the transaction request based on the information associated with the electronic transaction request (The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. … In step 52, program administrator 22 analyses the consumer purchase transaction to identify and confirm rebate qualified items according to the manufacturer rebate program. Rebate program administrator 22 further identifies the 
generate a discount payment request report to accompany an invoice to a manufacturer; automatically generate a message; transmit the request to the manufacturer; receive payment for the discount from the manufacturer (In step 54, program administrator 22 accesses funds from manufacturer 12 for the rebate qualified drug. As mentioned above, in one case, a rebate request is electronically transmitted or submitted to manufacturer 12, which in turn sources the rebate funds to program administrator 22 for allocation to merchant 16 or consumer 18. Manufacturer 12 may independently confirm and authenticate the rebate request and then provide the qualified rebate funds to program administrator 22 by way of EFT. See at least [0041]). 
provide payment of the discount to the first party (In step 60, program administrator 22 deposits the rebate funds from manufacturer 12 and restricted use reimbursements either directly into the SVC account or indirectly into an account for pharmacy 16. See at least [0043]). 
a non-transitory computer-readable medium (See at least [0049]). 

Ayers does not appear to disclose:
where the request information includes a prescription plan. 
validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request wherein the rules comprise rules excluding specific pharmacy providers.
store a transaction record of the application of the discount to the electronic transaction request in a first format 
map fields from the electronic transaction request from a first format to a standard format to generate and store a standard format electronic transaction request; generate a message containing the standard format electronic transaction request; transmit the standard format electronic transaction request

However, Wiley teaches: 
wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier, and a prescription plan (A healthcare benefit claim or inquiry request containing data elements that provide for the identification of the individual for whom the claim or inquiry request is being made, the product for which the claim or inquiry request is being made, the prescriber who created the prescription order containing the consumer, instruction, and product details, and (optionally) the dispensing entity which will provide the prescription order to the consumer, and (optionally) one of the benefit providers that may provide prescription benefits to the consumer to assist with the cost of the prescription order produced. See at least [0039]).
identifying a discount applied to the transaction request based on the information associated with the electronic transaction request; validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request, wherein the rules comprise rules excluding specific pharmacy providers (8. 103 determines all possible benefits claims subject to claim request, sets claim order sequence, populates first claim request, and submits to 102 to be forwarded to 104.  … 16. 103 accepts response, records it, extracts data from it populates third claim request and submits to 102 to be forwarded to 106. 17. 106 considers claim for benefits eligibility and sends eligible inventory inquiry to 101. … 20 105 considers claim for benefits eligibility, approves or denies the request and sends response to 102. See at least Fig. 4B and Fig. 4C. Also: forwards the claim request to the Network Switch Computer 102 for submission to the Manufacturer Coupon Administrator 106 for eligibility and benefits determination ("Claim Three"). See at least [0075]. Also: the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: The Eligible Inventory Administrator 1010 (see e.g., FIG. 1) consults the database containing the data describing the available inventory remaining of that specific product, at the time requested, for the quantity requested at or associated with the SERVICE PROVIDER ID (FIELD 407-D7) or Pharmacy Computer 101 requesting it and provides an approved or denied response to the Manufacturer Coupon Administrator 106. See at least [0077]. Also: Upon receipt of an approved response to provide benefits based on remaining inventory from the Eligible Inventory 
store a transaction record of the application of the discount to the electronic transaction request in a first format (Upon receiving an approved claim response from the Manufacturer Coupon Administrator 106, the Network Switch Computer 102 identifies the response claim as originating from the Benefits Aggregator Computer 103, and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator 103 identifies the response claim as originating from the original benefit claim request, stores the benefits claim response. See at least [0090]).
map fields from the electronic transaction request from a first format to a standard format to generate and store a standard format electronic transaction request; generate a message containing the standard format electronic transaction request; transmit the standard format electronic transaction request (The Benefits Aggregator … may extract from it any information necessary to populate an additional benefit claim request, obtains other information necessary to populate the additional benefits claim request that is not present in the rebate administrator's response from the Member ID file or some other data source, creates a new claim request according to the payer sheet specified by the Manufacturer Coupon Administrator 106. See at least [0075]. Also: As is generally understood in the art, the term crosswalk refers to a mapping between equivalent elements (fields) in multiple database schemas. The crosswalk file thus provides a mapping between the HP member plan file and the information in the UPI file. See at least [0060]. Also: The Benefits Aggregator Computer 103, matches the response to the original benefit claim request, stores the benefits claim response and may extract from it any information necessary to populate an additional benefit claim request, consults the UPI Crosswalk File to identify further claim requests that need to occur, such as the Prescription Benefits Administrator 105, obtains other information necessary to populate the additional benefits claim request that is not present in the rebate administrator's response from the 105 and forwards the claim request to the Network Switch Computer 102 to be forwarded. See at least [0071]. Also:  Another action that may be performed by the entities discussed herein is generating, storing, accumulating, and aggregating the claim or inquiry responses from one or more claim requests or inquiries that were submitted on behalf of the individual consumer and/or the submitter (usually a pharmacy or prescriber location) to various benefit administrators utilizing the proper format for each request, possibly, but not necessarily using data contained in one or more responses from previous benefits administrators. See at least [0175]). 
Ayers provides a benefit processing system which receives a transaction request, upon which the claimed invention’s reception of a transaction request including plan information can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of receiving transaction requests including benefit provider information. One of ordinary skill in the art could have trivially applied the techniques of Wiley to the system of Ayers. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which could identify benefits from multiple benefit providers. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.
Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s discount claim validation can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of validating the application of discounts subsequent to their application. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers and Wiley to validate the discounts of Ayers. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would determine the validity of the application of a discount prior to reporting the discounts application to a pharmacy purchase. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.


	Further, Ayers does not appear to disclose rules against duplicative discounts. 
	However, Leonardi teaches validating the application of a discount based on rules, wherein the rules comprise rules against duplicative discounts (The eligibility engine 114 may perform an eligibility check by checking some or all payors for the prescription against an entity-configured exclusion list. In an example, the CE may identify a list of payors who are excluded from participating in the drug discount program. Excluded payors may include Medicaid Fee for Service (FFS) programs, Medicaid Managed Care organizations that submit for rebates or AIDS Drug Assistance Programs (ADAP). Each of these programs may collide with the CE's Drug Discount Program and cause the manufacturer to face a duplicate discount. When the prescription data is received, the eligibility engine 114 may determine whether an identified payor is on the exclusion list. If a payor is not on the exclusion list, the eligibility engine 114 may determine that the eligibility check this satisfied. Otherwise, this check is not satisfied. See at least [0043]). 
	Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s processing rules preventing duplicative discounts can be seen as an improvement. However, Leonardi demonstrates that the prior art was already concerned about manufacturers paying out duplicative 

Regarding Claim 2, 11, and 20: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses processing circuitry configured to aggregate a plurality of transaction records and respective discounts and generate an aggregated discount payment request report to accompany an invoice for the plurality of transaction records to the manufacturer (In another embodiment, program administrator 22 electronically transmits rebate requests to manufacturer 12 who then funds the rebate requests as they come in. In either case, program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). 

Regarding Claim 3 and 12: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses processing circuitry configured to provide payment of the plurality of discounts to the first party (In another embodiment, program administrator 22 electronically transmits rebate requests to manufacturer 12 who then funds the rebate requests as they come in. In either case, program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). However, Ayers does not appear to disclose including a remittance report associating the discounts of the plurality of discounts to respective transaction records.
	However, Wiley teaches a remittance report associating the discounts to a transaction record (the Benefits Aggregator 103 or the individual benefits administrator computers (104, 105, 106, 107, 1011) will create and send documentation along with the payment for approved claims to the Pharmacy Computer 101 or the Prescription Consumer 100 for identification of the individual claims or inquiries that were processed as a part of the aggregated response and the level of benefit that was provided as part of the aggregated response. See at least [0101]). 
	Ayers, Wiley, and Leonardi suggests a system for batch processing and delivering of rebates to a pharmacy, upon which the claimed invention’s batch rebate report can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of providing a rebate report for a single transaction. One of ordinary skill in the art could have easily applied the techniques of Wiley at the batch level of processing discussed by Ayer. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would provide pharmacies with more information regarding batch rebates. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi.

Regarding Claim 4 and 13: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches identifying a discount within an adjudicated transaction request message (Upon approval of the benefits claim request, the Rebate Administrator 104 populates an approved claim response including, among other items, the dollar amount that will be paid to the submitting pharmacy and the remaining amount that is the responsibility of the prescription consumer and returns the approved claim response to the Network Switch Computer 102 for return to the submitting Pharmacy Computer 101. See at least [0068]. Also: If no further available benefits are indicated in the UPI Crosswalk File database or some other data source, the Benefits Aggregator 103 aggregates the sum of the payable amounts indicated on each approved claim response from the various benefits administration computers, populates the sum amount and the final amount due from the prescription consumer into a response to the original claim request, and returns the approved claim response to the Network Switch Computer 102 

Regarding Claim 5 and 14: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses wherein the first party is a pharmacy, and wherein the information associated with the electronic transaction request message comprises at least one of a National Drug Code (NDC), a pharmacy identifier, or a contract identifier (In step 48, pharmacy 16 also electronically transmits the complete consumer purchase transaction to its own data warehouse and transaction processing system residing on the pharmacy's computer system for recordation of the sale and processing of the consumer payment source. The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]). 

Regarding Claim 6 and 15: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches processing circuitry to: establish if the discount has been applied according to rules established by the manufacturer; identify violations of the rules established by the manufacturer; and reverse the electronic transaction request message in response to the identification of violations of the rules established by the manufacturer, wherein the reversal of the electronic transaction request comprises generating a rejection response specifying the error condition (From the various segments and data elements on the claim request as well as the instruction set sent to the manufacturer coupon administrator computer by the Benefits Aggregator 103, and the Member ID file, the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: Upon receipt of a denied response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer 
	Ayers, Wiley, and Leonardi suggest a system for processing and providing a rebate to a pharmacy, upon which the claimed invention’s reversal of a benefit request in response to a rule violation can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of claim reversals being sent based on a rule violation, where the reversal indicates the reason for the reversal. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers, Wiley, and Leonardi to handle claims that fail validation. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would not provide benefits to invalid transactions. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi. 

Regarding Claim 7 and 16: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the rejection response specifying the error condition further comprises an indication of how the error condition can be resolved (Upon denial of the benefits claim request, the Manufacturer Coupon Administrator 106 populates a rejected claim response that details, 

Regarding Claim 8 and 17: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches processing circuitry configured to map fields from the electronic transaction request to National Council for Prescription Drug Programs (NCPDP) manufacturer rebate standard format (Computer 101 formats the prescription order into an electronic benefit claim request defined by a prescription benefits administrator computers 105, 104, 106, 107, 1011 which may be in the form of a payer sheet. See at least [0066]. Also: it is understood that the claim must first be formatted as a primary claim request containing data that is obtained from the GEN Member ID file utilizing the UPI Crosswalk File or some other data source, the initial claim request, databases or information sources from outside the claim request data. See at least [0067]. Also: As is generally understood in the art, the term crosswalk refers to a mapping between equivalent elements (fields) in multiple database schemas. The crosswalk file thus provides a mapping between the HP member plan file and the information in the UPI file. See at least [0060]. Also: The Rebate Administrator 104 receives, stores, and processes claim requests that are formatted in a standardized format, commonly the current National Council for Prescription Drug Plans (NCPDP) telecommunications standard. See at least [0047]). The motivation to combine Ayers, Wiley, and Leonardi is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9 and 18: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the discount identified is a primary discount, wherein the processing circuitry is further configured to: process a secondary discount payment against the electronic transaction request; and generate a report to reconcile the primary discount payment and the secondary discount payment with the first party (a computer system (described herein as the benefits aggregator) is used to 
	Ayers, Wiley, and Leonardi suggests a system for processing and delivering a rebate to a pharmacy, upon which the claimed invention’s further incorporation of additional discount processing can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of collecting multiple discounts from benefit providers and aggregating them and providing them to a pharmacy. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers, Wiley, and Leonardi to determine multiple discounts for a pharmacy transaction. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would make available a greater amount of discounts for the pharmacy. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: The recitation of the standard format in independent claim 1 is fully supported by the specification. 
Examiner’s Response: Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. Examiner notes that “the standard format” is not at issue in the identified rejection. Both the “discount payment request report” and the “standard format” are, separately, supported by the original disclosure. The issue relates to the former being “based on” the latter. Applicant’s arguments do not address this issue, and the citations from the original disclosure do not support the identified limitation as explained above. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: Applicant has clarified Claim 1. 
Examiner’s Response: Applicant's amendments filed 21 September 2021 have been fully considered, and they resolve the identified issue. The prior rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Claim 1 is directed to a system to mitigate the issues raised by the submission of ineligible claims for rebates when it is needed in real time as opposed to the current process in which rebate request are submitted/disputed/resolved approximately sixty days following the close of a quarter in a batch process that precludes real time validation of the application of a discount. 
The present independent claims, much like those of Example 42, recite a specific improvement over the prior art and integrates the elements of the claims into a practical application. 
The amended claims recite a combination of additional elements including storing information, providing for transmission of that information to a manufacturer, converting information from a first format to a standardized format, automatically generating a message containing the standard format, and transmitting the standard format transaction request to the manufacturer. 
The claims provide a technical improvement … the independent claims facilitate the identification and validation of a discount in an electronic transaction request using rules established for the request. 
Examiner’s Response: 
It is not clear what process applicant is referencing as the “current process.” Applicant does not appear to have described or provided references regarding a “current process.” 
The present claims are more analogous to Example 42, Claim 2 than they are to Example 42, Claim 1. The guidance indicates that Example 42, Claim 2 is ineligible. Examiner notes that the instant claims lack many of the additional elements of Example 42, Claim 1. As such, applicant’s argument is unpersuasive.
As explained in the rejection above, the identified limitations are considered part of the abstract idea rather than additional elements. As such, these additional elements are not additional elements for the purposes of Prong Two. 
Applicant’s implication that the performance of a commercial interaction by a computer qualifies as a “technical improvement” is contrary to the Alice.

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The cited disclosures relates to processing of a discount request, and specifically processing a request to approve or deny a request “based upon remaining inventory from the Eligibility Inventor Administrator” as described. This teaching fails to correspond with the claim element which recites to “validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request, wherein the rules comprise rules excluding specific pharmacy providers and rules against duplicative discounts” which validates whether a discount has already been applied based on the rules, as supported in paragraph [0047]. Embodiments of the claims are performing a different service than what is described in Wiley. Embodiments of the claims validate the prior application of a discount, and confirm that the discount was applied according to a set of rules. Only if the discount was properly applied and validated accordingly, does a discount payment request get generated and sent to a manufacturer. Conversely, Wiley is directed to analyzing a request to determine eligibility for a discount ahead of application of the discount. 
Examiner’s Response: Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. First note that while applicant references “validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request, application of a discount (8. 103 determines all possible benefits claims subject to claim request, sets claim order sequence, populates first claim request, and submits to 102 to be forwarded to 104) which is subsequently validated through confirming that the discount was correctly applied according to a set of rules (17. 106 considers claim for benefits eligibility … considers claim for benefits eligibility, approves or denies the request and sends response to 102.). As such, Applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Gajeski et al. (US 2021/0056496 A1) describes a system which is used to distribute manufacturer rebates and payments in a prescription drug context. 
Ullman (US 2006/0026041 A1) discusses a system which processes manufacturer rebates for pharmacies. 
Tholl et al. (US 2006/0149784 A1) describes a system which automatically adjudicates prescription claims. 
Janin et al. (US 2017/0262594 A1) discusses a PBM system which determines a claim to be valid before submitting a reimbursement claim. 
	Gentran (HIPAA and NCPDP Compliance Guide), dated to November 2005, demonstrates that systems which automatically map transactions records into a NCPDP format were known long before the priority date of the claimed invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-11-06